TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-19-00814-CV


                               Yevgenia Shockome, Appellant

                                              v.

      Robert Brendel, Barbara Trevino-Kuvet, Stratos Apostolou, Mary F. Iverson,
      Randolph V. Gonzalez, Cary Street Partners, Riverstone Wealth Management,
       Kyle Coward, Beth Layman, First Clearing, Tara Randle, River Del Llano,
        Amber Vasquez Bode, Erin Lemaster, Noelle Davis, Timothy Shockome,
                          and Does 1 through 20, Appellees


              FROM THE 459TH DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-GN-19-003849, THE HONORABLE DUSTIN M. HOWELL, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Yevgenia Shockome has filed an unopposed motion to dismiss this

appeal. We grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                            __________________________________________
                                            Chari L. Kelly, Justice

Before Justices Goodwin, Kelly, and Smith

Dismissed on Appellant’s Motion

Filed: February 6, 2020